Title: To Alexander Hamilton from George Washington, 25 March 1799
From: Washington, George
To: Hamilton, Alexander



Mount Vernon 25th Mar: 1799
Dear Sir

Your letter of the 14th. instant, with its enclosures, came to hand by the last Post.
In the present State of the Army (or more properly the Embryo of one, for I do not perceive from any thing that has come to my knowledge that we are likely to move beyond this) and until the Augmented force shall have been Recruited, Assembled and in the Field, the residence of the Paymaster Genl (I did not know there was one until your letter announced it) will be found most eligable at the seat of the General Government; and you will please to give such Orders respecting it, as you shall think proper, for I am unwilling to issue any.
Under this Cover, you will find a letter which I have just received from Colo. Hamtramck, with a short acknowledgement of its receipt; which you will be so good as to forward with your dispatches for the Western Army.
With very great esteem & regd.   I am Dr Sir   Yr. Most Obedt. Servt.

Go: Washington
Majr. Genl. Hamilton

 